DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 05/08/2020 has been considered.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Relevant art:
	D1: Carl jena (DE 10031414)
	D2: Laser Quantum LTD (GB 2528705)
D3: ALPS ELECTRIC CO LTD (GB 2256725)
D4: Mason James (US 8526005)

With regard to claim 1, D1 teaches A device, in at least figure 1, comprising a beam splitter (1), having arranged upstream thereof either a beam emitting unit, which emits a collimated optical beam (4), and a polarizer (4), which polarizes the optical beam (4) linearly parallel to a plane of incidence (6), or a beam emitting unit (4), which emits a collimated optical beam (4) polarized linearly parallel to a plane of incidence (6), in such a way that the optical beam (4) impinges on the beam splitter (1) at an angle of incidence (α), whereby, when the collimated optical beam (4), polarized linearly parallel to the plane of incidence (6), is coupled into the beam splitter (1) at the angle of incidence (α), a summarily reflected partial beam (8) with a summary beam percentage (Rsum) of less than 10% of the optical beam (4; [0017]) is coupled out with a spectral fluctuation range of less than 300% over the predetermined wavelength range (pg. 1 [0002]), the angle of incidence is equal to a Brewster angle for a refractive index ([0015]).
D1 fails to expressly disclose: wherein the beam splitter consists of first and second adjoining planar plates, of different materials and for a predetermined wavelength range of the optical beam the material of the first planar plate has a minimum refractive index which is greater by a refractive index interval than a maximum refractive index of the material of the second planar plate. and If the angle of incidence is equal to a Brewster angle for a refractive index greater than the maximum refractive index of the second planar plate, and the angle of incidence is smaller than the Brewster angle for the maximum refractive index of the first planar plate plus 50.
In related endeavors, D2, D3 and D4; fail to remedy the deficiencies of D1 with regard to: wherein the beam splitter consists of first and second adjoining planar plates, of different materials and for a predetermined wavelength range of the optical beam the material of the first planar plate has a minimum refractive index which is greater by a refractive index interval than a maximum refractive index of the material of the second planar plate. and If the angle of incidence is equal to a Brewster angle for a refractive index greater than the maximum refractive index of the second planar plate, and the angle of incidence is smaller than the Brewster angle for the maximum refractive index of the first planar plate plus 50.
Therefore for those reasons stated above and those reasons stated in the ISR received 05/08/2020 the above subject matter is believed to be in a state of allowance.
With regard to claims 2-4, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872